Title: Deborah Franklin to Margaret Strahan, 24 December 1751
From: Franklin, Deborah
To: Strahan, Margaret


Madam
Desember 24 1751
I am ordored by my master to write for sum books for Salley Franklin. I am in hopes shee will be abel to write her selfe by the Spring.

8 Sets of the Preceptor best Edit
8 Doz of Croxalls Fables
3 Doz of B[isho]p Kenns Manual for winchester School
1 Doz of Fomiliar Formes Latin and Eng
Ainsworths Dictionaries 4 Best Edit
2 Dozn of Select Tales and Fabels with prudentil Maxins
2 Doz Costalios Test
Cole’s Dictionarys Lattin and Eng. 6 a halfe Doz
3 Doz of Clarkes Cordery. 1 Boyles Pliny 2 Vols 8vo.
6 Sets of Nature Displayd in 7 Volums 12mo
one good Quorto Bibel with Cutes [cuts] bound ruf Calfe
1 Puerilia. 1 Art of making Common Salt per Browrigg.

My Dafter Gives her Duty to Mr. Strayhon and his Lady and her Compleyments to Master Billey and all his Brothers and Sisters. My Son is Gon to Boston on a Visit to his friends. I supose Mr. Franklin will write him Selfe. Mr. and Mis Hall air verey well. Thay have lost thair other Child. Shee lays in this winter. My Compleyments to Mr. Strayhon and all your Dear littel Famely. I am Dear Madam your Humbel Sarvant
Deborah Franklin
Enclos’d is a Bill on Mr. Richard Manley for £30 Barbadoes Currency. On the Change you will easily learn its Sterling Value. If Mr. Manley refuses to pay it, give his Letter to Mr. David Barclay, Merchant in London, who has a Power from Mrs. Middleton, and will compel him.
 Addressed: To  Mr Wm Strahan  Printer  London  Free to New York


Mr Nichols is desired to put this on board the first Ship.
}


